DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,154,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because:  
The difference between the application claims and the patent claims lies in the fact that the patent claims include more element(s) and are thus much specific.  For example, the patent independent claims 1 and 16 each includes more elements which are excluded from the application corresponding independent claims. 
Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 1-11, 13-23, and 25-26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (2009/0061375)
Regarding claim 1, Yamamoto et al. discloses an orthodontic appliance 7 (Figs. 1-2), comprising: a polymeric shell 7 having a plurality of cavities shaped to receive a patient’ s teeth and reposition the patient’s teeth from a first arrangement toward a second arrangement (Fig. 1; abstract).  The shell 7 comprises  an interior layer 7A comprising a first stiffness, and an exterior 7B comprising a second stiffness greater than the first stiffness (Fig. 2; paragraph 39).  
The exterior layer 7B comprises a discontinuity (bulge portion 7a and actuator 8) formed therein (Fig. 1).  When the aligner is worn on the patient’s teeth, the discontinuity 8 is at least partially deformed (at bulge portion 7a since it is formed of EVA sheet).  The interior layer 7A interacts with the discontinuity 7a/8 to facilitate repositioning of the patient teeth from the first arrangement toward the second arrangement (Figs. 1-2; paragraphs 40-41). 
As to claims 2-3, the discontinuity 7a/8 comprises a cut 7a extending at least partially around a protrusion 8 formed in the exterior layer 7B (Fig. 2).  As to claims 4-5,  the cut 7a comprises a closed cut (see Fig. 2 the cut 7a enclosing actuator 8); and extends from buccal surface to lingual surface of the exterior layer 7B.  As to claims 6-7, Fig. 1 shows the cut 7a having two parallel sides which are considered to be plurality of cuts formed in layer 7B.  
As to claims 8-10, the recitations "thermoformed", “etched”, and "engraved" is a product-by-process recitation in a product claim. Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). In this case, Yamamoto discloses the structures, i.e. the discontinuity as claimed. 
As to claim 11, the discontinuity 7a/8 comprises a cut 7a which is a flap or bulge in the exterior layer 7B and a plurality of perforations (side openings) near a joint portion of flap 7a.  
As to claim 25, the discontinuity 7a/8 is shaped to accommodate an attachment 8 mounted on a tooth of the patient, and forces imparted by the interaction between the interior 7A and the discontinuity 7a/8 are applied to the tooth via the attachment 8.  As to claim 26, the discontinuity 7a/8 is formed in the exterior layer 7B to a depth that is less than a thickness of the exterior layer (see Fig. 2 showing the bulge 7a does not extend through the layer 7B). 
Regarding claims 13-23, Yamamoto discloses all the elements substantially as claimed as detailed above with respect to claims 1-11.  Particularly, note that the interior layer 7A interacts with the discontinuity by resisting the deformation (paragraph 39: “inner layer 7A with a function of alleviating high-speed components of mechanical vibration transmitted”).   
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. 
As to claim 12 and 24, Yamamoto discloses the invention substantially except for the specifically claimed ranges of elastic modulus.  However, note that Yamamoto discloses the layers having shore hardness of about 80 to 90 (paragraph 115), indicating that such shore hardness or elastic modulus of the material is of result-effective materials.  Therefore, such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.
Response to Arguments
9.	Applicant's arguments regarding the amendments made to the claims been fully considered and are persuasive as having overcome Phan et al. in view  of Tadros et al.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto et al. as detailed above.  Applicant’s arguments are held to be responded to in the above ground(s) of rejection.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002. The examiner can normally be reached Mon-Fri 8:00am-4:30pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/Examiner, Art Unit 3772